Title: To George Washington from Major General Nathanael Greene, 14 November 1778
From: Greene, Nathanael
To: Washington, George


  
    Sir,
    Camp fredericksburg [N.Y.] 14 Novembr 78
  
Inclosed is Colo. Biddles Letter to me upon the distressed state of the Forage Department. Our Cattle for this ten days past have not had one half the necessary allowance of Forage. The Resolution of Congress prohibiting the use of Wheat and the Restrictive Laws in the several States, in the Neighbourhood of Camp, renders it impossible to subsist the Cattle, unless some further aid can be given to the Forage Master General and his Deputies.
The Law of this State, appointing certain Persons in every Town to collect Forage and to say how much every Farmer shall spare, is not attended with that advantage that the Legislature designed in passing the Law—Men judge so differently from one another, and many from motives of tenderness to their Neighbours take so sparing from the People, that our supplies are very deficient notwithstanding we see the Country full of Forage. I am therefore under the necessity to call upon your Excellency for a Warrant to impress such Quantities of Forage from Time to Time as we find ourselves dificient in obtaining in the regular modes pointed out by Law. I have the Honor to be Your Excellencys respectful Humble Servt

  Nathl Greene Q.M.

